Citation Nr: 1606703	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a head injury, since October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for residuals of head injury, with a disability evaluation of 10 percent, effective November 23, 2007.  

In September 2009, the Veteran filed a notice of disagreement with the initial 10 percent rating for residuals of head injury.  

In November 2010, the RO granted service connection for migraine headaches, associated with residuals of head injury, with a 30 percent disability rating, effective November 23, 2007 (the date of the residuals of head injury claim).  A November 2010 supplemental statement of the case separately addressed the question of a rating in excess of 10 percent for residuals of head injury.  The Veteran did not file a notice of disagreement with the 30 percent disability rating for migraine headaches, associated with residuals of head injury.  Moreover, this issue was not addressed by his then representative, in the December 2010 VA Form 646, Statement of Accredited Representative.  

Accordingly, the Board finds the issue of an initial rating in excess of 30 percent for the service-connected migraine headaches has not been appealed, much less perfected.  As such, that matter is not now before the Board. 

This matter was previously before the Board in September 2011.  At that time, the Board denied an increased rating for residuals of head injury, prior to October 23, 2008.  The Board did not raise the Veteran's migraines initial rating for consideration.  The Board remanded the matter of an increased rating for residuals of head injury, from October 23, 2008.  The Board also remanded a claim for entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).
 
In a May 2013 rating decision, the RO granted the Veteran a TDIU.  That rating action represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board notes that, in addition to the paper claims file, there are  
electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of head injury should be rated higher than his current 10 percent disability rating, for the period from October 23, 2008.  Service connection for residuals of head injury, following a fight with his roommate, was granted by means of a July 2009, rating decision and assigned a 10 percent rating, effective November 23, 2007.  The 10 percent evaluation was assigned under Diagnostic Code 8045.  As noted in the Introduction portion of this decision, the period prior to October 23, 2008 was decided in the September 2011 Board decision.  Also, an increased rating claim for migraine headaches has not been appealed to the Board.  Those issues are not part of the current claim.

In September 2011, the Board remanded this matter for a new VA examination.  The AOJ obtained a new VA examination in April 2012.  However, the Board finds the examination inadequate for rating purposes.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The May 2012 VA examinations finding were inconsistent with both prior VA examinations and VA medical records of record.  Both the March 2009 and June 2010 VA examiners found that the Veteran had hearing loss, tinnitus, and blurred vision.  A December 2007 VA ENT surgery consult documented a report of tinnitus and a finding of left ear hearing loss.  Such disorders which may be considered physical dysfunction under Diagnostic Code 8045.  However, the May 2010 VA examiner did not make any such findings.  

Additionally, the June 2010 VA examiner, who noted that the Veteran had blurred vision and hearing loss, reported that the Veteran had been provided Compensation & Pension audiology and ophthalmology consults.  There is an April 2009 VA examination associated with the virtual claims file.  However, the VA examiner did not provide an opinion as to whether the Veteran's current hearing loss is a residual of head injury.  

Moreover, the Board finds that there is no Compensation & Pension ophthalmology consult is associated with the record, though mentioned by the June 2010 VA examiner.  The AOJ should verify whether the Veteran received such a consult, and if so, have the record associated with the claims file. 

Furthermore, the Board notes that the June 2010 VA examiner diagnosed the Veteran with a history of dysthymic disorder (found to not be due to his residuals of head injury in the August 2010 VA examination addendum) and cognitive disorder.  The June 2010 VA examiner never clarified whether the Veteran's cognitive disorder was a residual of head injury.  Similarly, the June 2009 VA examiner found that the Veteran had an adjustment disorder, with anxious mood, but did not indicate whether it was a residual of head injury.  The May 2012 VA examiner found no mental disorder present.  A new VA examination is also necessary to help reconcile these contrary findings.  A diagnosed mental disorder could possibly be determined to be emotional/behavioral dysfunction rated under 38 C.F.R. § 4.130, under Diagnostic Code 8045.

Finally, the AOJ should associate any unassociated VA treatment records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should verify whether the Veteran underwent a Compensation & Pension ophthalmology consult, which was mentioned by the June 2010 VA examiner.  If the AOJ determines such consult exists, have the record associated with the claims file

3.  After all records have been associated with the claims file, schedule the Veteran for a VA examination for his residuals of head injury.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under Diagnostic Code 8045 (to include possibly separately rated residuals).  


The examiner should specifically identify all symptoms and impairment associated with the Veteran's residuals of head injury, to a determination of whether any of prior reports/findings of hearing loss, tinnitus, visual problems, and psychiatric diagnoses are residuals of head injury.

The examiner should reconcile, to the extent possible, his/her findings as to residuals of head injury that differ with prior records.  Some of the pertinent medical evidence has been noted in the body of this REMAND; however, the examiner should perform his/her own review of all pertinent evidence.  The Board specifically notes that the Veteran has multiple psychiatric diagnoses (dysthymic disorder and cognitive disorder by the June 2010 VA examiner and adjustment disorder by the June 2009 VA examiner), and the examiner should verify whether such diagnoses are residuals of head injury.  

To the extent possible, separate the manifestations between the Veteran's impairments found to be due to TBI for each relevant diagnostic code.  

The examiner should also provide an explanation for all opinions in detail, citing to supporting factual data, as indicated.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






